Citation Nr: 1818999	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  16-37 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for asbestosis.

2.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or on account of housebound status.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran served on active duty from May 1960 to January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran's appeal also included the issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  Because the Board's decision below grants a 100 percent disability rating for the entire appeal period in question that issue is no longer appropriate for review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's service-connected asbestosis requires treatment with outpatient oxygen therapy.  

2.  The Veteran is not shown to have been rendered bedridden, permanently housebound, in a nursing home, or so helpless as to be in need of aid and attendance as the result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for asbestosis have been met effective February 26, 2015.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6833 (2017).

2.  The criteria for SMC by reason of being in need of the regular aid and attendance of another have not been met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Asbestosis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

The Veteran is service-connected for asbestosis at a 60 percent disability rating, effective March 2012.  Asbestosis is rated under Diagnostic Code 6833.  A 100 percent rating contemplates Forced Vital Capacity (FVC) less than 50-percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833, General Rating Formula for Interstitial Lung Disease (2017):  The 100 percent rating is the next higher rating above the currently assigned 60 percent rating.  

On March 12, 2015 the Veteran submitted his claim for an increased disability rating.  He also submitted a letter from his treating VA physician which stated that as of "February 26, 2015 the Veteran has been on Oxygen.  His O2 [level] off oxygen is 61.  With his weakness and confusion he is unemployable."  The June 2015 VA Compensation and Pension examination report also specifically indicates that the Veteran "requires outpatient oxygen therapy."  The Veteran's VA medical treatment records confirm that he requires, and is prescribed, outpatient oxygen therapy.  While the Veteran has other nonservice-connected respiratory disorders, it is not clear to the Board that the need for oxygen therapy is not in part due to his service-connected asbestosis.  See Mittleider v. West, 11 Vet. App. 181 (1998) (where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  Notably, PFT findings in 2011 showed DLCO of 41 percent, which is 2 percent away from being indicative of a 100 percent rating.  See id.  The VA examiner specifically found that the DLCO impairment resulted from the asbestosis.  Thus, the evidence suggests serious impairment due to the asbestosis.

Simply put, the Veteran is service-connected for asbestosis and the evidence suggests that he requires outpatient oxygen therapy at least in part due to this disability.  Accordingly he meets the criteria for a 100 percent disability rating effective February 26, 2015.  38 C.F.R. § 3.400(o)(2) (2017).  

II.  Aid and Attendance

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person as determined under criteria enumerated in 38 C.F.R. § 3.352(a).  See also 38 U.S.C. § 1114(l).  Under 38 C.F.R. § 3.352 (a), the following factors will be accorded consideration in determining whether the veteran was in need of regular aid and attendance of another person: (1) inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran was unable to perform should be considered in connection with his former condition as a whole.  It is only necessary that the evidence establish that the veteran was so helpless as to need regular aid and attendance, not that there was a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

An individual who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).  A person will be considered to be permanently housebound when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises by reason of a disability or disabilities reasonably certain to remain throughout his lifetime.  38 C.F.R. § 3.351(d). 

The Veteran is service-connected for asbestosis at a 100 percent disability rating.  However he also has several nonservice-connected disabilities including: depressive disorder, cardiovascular disease, and having had multiple strokes. 

The evidence shows that the Veteran had to move in with his son.  In April 2015 an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance was conducted by the Veteran's treating VA physician.  The examiner noted the Veteran was 72 years old at the time with fair nutrition, but with an ataxic gait.  The disabilities restricting his functioning were cerebrovascular disease, congestive heart failure and debility; service connection is not in effect for any of these disabilities.  At that time, he was able to feed himself, but was unable to prepare his own meals and needed assistance with bathing and other hygiene.  He was in need of medication management.  The physician indicated that the Veteran was not able to manage his own financial affairs.  He was able to leave his home and walk approximately several yards, but never unassisted.  The physician specifically indicted that the Veteran had weakness, poor balance and frequent falls, along with dizziness, and memory impairment.  None of these symptoms are shown to be linked to the Veteran's service-connected asbestosis, but rather appear to be the residuals of his cerebrovascular disease as noted in the diagnosis section of the examination report.  

The Board finds that the evidence of record is against a finding that the Veteran requires the regular aid and attendance of another person, is bedridden, or permanently housebound because of his service-connected asbestosis.  Rather, the evidence of record indicates that he needs assistance because of symptoms resulting from his nonservice-connected disabilities.  Accordingly the criteria for SMC based on the need for the regular aid and attendance of another person is met.  38 C.F.R. § 1114(l).  


ORDER

A 100 percent disability rating for asbestosis is granted, effective February 26, 2015.

Entitlement to SMC based on the need for the regular aid and attendance of another person is denied.




____________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


